        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 1 of 13
                                                                               .
                                                                                         FILED
                                                                                       U:S. DISTRICT COURT
                                                                                   EASTERN DISTRICT ARKANSAS


                                                                                        JUN 3 0 2021
                         IN THE UNITED STATES DISTRICT COURT ~
                             EASTER DISTRICT OF ARKANSAS   JAMES~ MACK, CLERK
                                                                           By·~
                                   JONESBORO DIVISION                      .                           D.EP CLERK


WILLIAM T. SMITH                                                                       PLAINTIFF

Vs.                            CASE NO. ~ -:.z\-C'1-       OOltO- t>pM
CRITTENDEN COUNTY ROAD
DEPARTMENT                                                                           DEFENDANT

                                         COMPLAINT

                               INTRODUCTORY STATEMENT

        This is an action to redress employment discrimination, including harassment and disparate

treatment based upon race (African American), and for retaliation in violation of Title VII; for a

permanent injunction prohibiting the Defendant from engaging in the policies and practices alleged

herein in violation of Title VII of the 1964 Civil Rights Act (as amended by the Civil Rights Act

of I 991), 42 U.S.C. §2000e, et.seq., and the Arkansas Civil Rights Act of 1993, A.C.A. 16-123-

101, et.seq. This action is also brought pursuant to 42 U.S.C. § 1981 as amended by the Civil

Rights Act of I 991. Plaintiff seeks full back pay as the result of his discriminatory failure to be

promoted, benefits, compensatory and punitive damages, liquidated damages, prejudgment and

post-judgment interest, reasonable attorney's fees and expenses, and any and all other relief to

which he is entitled as the victim of racial discrimination, harassment and retaliation. As a direct

result of the racial discrimination, harassment, and discharge suffered by the Plaintiff, he has

suffered damages, including the loss of significant employment compensation, for which he seeks

the relief set forth, infra.                          This case assigned to District Judge AA.~tt$l'<All
                                                      and to Magistrate Judge_U.:.V.:;.ltJ_ _ _ __




                                                 1
        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 2 of 13




                                          JURISDICTION


       1.      The Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(3)

and (4), 42 U.S.C. §2000e, et.seq. Plaintiff also seeks a permanent injunction and a declaratory

judgment under 28 U.S.C. §§2201 and 2202, declaring that the Defendant discriminated and

retaliated against him in the terms and conditions of his employment.            This Court also has

jurisdiction over Plaintiffs claims under the Arkansas Civil Rights Act pursuant to the plenary

power of the Court to invoke its pendant jurisdiction over causes of action arising under the laws

of the State of Arkansas.

       2.      Venue herein is proper under 28 U.S.C. § 1391 (b) and 42 U.S.C. §200E-5(f)(3), and

the alleged unlawful employment practices were committed within the State of Arkansas, in the

Eastern District thereof.

       3.      Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission alleging racial discrimination, harassment, and retaliation. Charge no

493-2020-01207. Exhibit #I, EEOC Charge.

       4.      The Equal Employment Opportunity Commission issued to Plaintiff a Right to Sue

on the race harassment and discrimination charge on 04/15/2021. A copy of the Notice is attached

hereto as Exhibit #2 and incorporated herein by reference.


                                              PARTIES


        5.      Plaintiff was at all times relevant hereto a citizen of the United States and a resident

of Crittenden County, Arkansas.       Plaintiffs race is African American, and therefore he is a

protected person within the meaning of Title VII and the Arkansas Civil Rights Act.

        6.      Title VII defines an "employer" to include a person engaged in an industry affecting

commerce who has fifteen or more employees. 42 U.S.C.S. § 2000e(b). Title VII's statutory definition of a

                                                    2
         Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 3 of 13




"person" includes, inter alia, governments, governmental agencies, and political subdivisions. § 2000e(a).

Murphy-Taylor v. Hofmann, 968 F. Supp. 2d 693, 703 (USDC Maryland 2013).

         7.     Defendant meets this criteria and is an employer as defined by applicable statute and case

law.

                                     STATEMENT OF FACTS

         8.     Plaintiff was employed by Defendant on in June of 2016.

         9.     Most recently, Plaintiff was employed as a truck driver in the roads department.

         I 0.   During his tenure with the Defendant, the Plaintiff inquired about the pay rates of

white truck drivers versus African American truck drivers with wholly similar qualifications and

start dates.

         11.    White truck drivers were paid more than similarly qualified African American truck

drivers hired on the same day.

         12.    White truck drivers were not required to take drug tests on the day they caused an

accident, while African American truck drivers were required to take a drug test on the day of an

accident.

         13.    Plaintiff was fired by the Defendant on May 11, 2020.

         14.    The stated reason for his termination was "insubordination". This claim stemmed

from a meeting where the Plaintiff used profanity with his immediate supervisor and the County

Judge.

          15.    In the same meeting, the Plaintiffs supervisor and the County Judge, both of whom

are white, used profanity towards the Plaintiff first.

          16.    Only when the Plaintiff, who is African American, reacted with profanity did this

become an "insubordination" issue.




                                                     3
       Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 4 of 13




       17.     At the Plaintiffs yard the Defendant allowed for patently racist materials to be

posted, and remain posted. See attached Exhibit #3.

                                      APPLICABLE LAW

       18.     In 1973, the Supreme Court adopted a three-stage, burden-shifting framework for

analyzing employment discrimination cases under Title VII where a plaintiff alleges disparate

treatment but does not have direct evidence of discrimination. McDonnell Douglas, 411 U.S. 792,

93 S. Ct. 1817, 36 L. Ed. 2d 668. Under the test, a plaintiff must first establish a prima facie case

of discrimination by showing that: "(I) she is a member of a protected class; (2) she is qualified

for her position; (3) she suffered an adverse employment action; and (4) the circumstances give

rise to an inference of discrimination." Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir.

2000) (citing McDonnell Douglas, 411 U.S. at 802). Once a plaintiff has established a prima

facie case, a presumption arises that more likely than not the adverse conduct was based on the

consideration of impermissible factors. Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248,

253-54, IO I S. Ct. I 089, 67 L. Ed. 2d 207 ( 1981 ). The burden then shifts to the employer to

"articulate some legitimate, nondiscriminatory reason" for the disparate treatment. McDonnell

Douglas, 411 U.S. at 802. If the employer articulates such a reason for its actions, the burden shifts

back to the plaintiff to prove that the employer's reason "was in fact pretext" for

discrimination. Id. at 804; see Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000) ("If

such a reason is proffered, the burden shifts back to the plaintiff to prove that discrimination was

the real reason for the employment action."). Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 82-83 (2 nd Cir. 2015).




                                                  4
        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 5 of 13




                                          COUNTI
                           VIOLATION OF 42 U.S.C.§2000e, et.seq.
                            Racial Discrimination and Harassment

       19.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

       20.     The Defendant, by and through its agents and employees, has discriminated against

and harassed Plaintiff because of race (African American) in that Plaintiff was treated differently

as compared to similarly situated Caucasian employees.

       21.     Additionally, the reason(s) given by the Defendant for Plaintiffs different

treatment are a mere pretext for discrimination based upon Plaintiffs race.

                                      COUNT II
                           VIOLATION OF 42 U.S.C.§2000e, et.seq.
                                      Retaliation

       22.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

       23.     When the Plaintiff made complaints about his treatment, pay, and environment, all

directly related to his race, the Defendant took the materially adverse employment action against

him by terminating him.

                                      COUNT III
                           VIOLATION OF 42 U.S.C.§2000e, et.seq.
                                  Disparate Treatment

        24.    Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

        25.    The Defendant paid similarly situated white employees more than equally qualified

African Americans.




                                                 5
        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 6 of 13




       26.     The Defendant did not require white employees to take drug tests on the day they

caused an accident, while requiring African American employees to take the test on days they

caused a collision.

       27.     Any explanation by the Defendant for this different treatment of members of

different races is mere pretext to hide discrimination.

       28.     The disparate treatment suffered by the Plaintiff culminated in his termination.

White employees were allowed to use profanity with the Plaintiff, but when the African American

Plaintiff responded in kind he was terminated.

                                        COUNTIV
                           VIOLATION OF 42 U.S.C.§2000e, et.seq.
                                Hostile Work Environment

        29.    Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

        30.    Plaintiff is a member of a protected group.

        31.     Plaintiff was subject to "unwelcome harassment" with a direct causal connection

between his membership in a protect group and the harassment.

        32.     The harassment was so prevalent that it affected a term, condition or privilege of

employment.

        33.     The harassment was objectively and subjectively offensive.

                                   COUNTY
                  VIOLATION OF THE ARKANSAS CIVIL RIGHTS ACT

        34.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

        35.     The acts and omissions alleged herein are in violation of the Arkansas Civil Rights

Act of 1993, A.C.A 16-123-101, et. seq., in that the Plaintiff was subjected to discrimination in


                                                  6
        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 7 of 13




the terms and conditions of his employment based upon his race (African American), for which he

seeks the relief set forth, infra.

                                      COUNT VI
                   VIOLATION OF RIGHT TO BENEFITS UNDER CONTRACT

        36.     Plaintiff restates and incorporates by reference the preceding paragraphs of his

Complaint as if set forth herein verbatim.

        37.     The Plaintiff had a contract of employment with the Defendant under the laws of

the State of Arkansas. Such contract could not be terminated, nor could the Plaintiff be deprived

of the benefits of the contract because of his race under the laws of the State of Arkansas.

        38.     Defendant intentionally deprived Plaintiff of the enjoyment of the benefits,

privileges, terms, and conditions of the contractual relationship he had with the Defendant because

of the Plaintiffs race.

        39.     Under Arkansas and federal law, an employer may not lawfully violate 42 U.S.C.

§ 1981 or the Arkansas Civil Rights Act by subjecting such an employee to a work environment

that is hostile because of the Plaintiffs race.

        40.      Defendant violated 42 U.S.C. § 1981 by subjecting the Plaintiff to a hostile work

environment.




                                             DAMAGES

        41.      Plaintiff restates and incorporates herein by reference the preceding paragraphs of

his Complaint as if set forth herein verbatim.

        42.      Plaintiff, William Smith, has suffered damages in an amount in excess of the

minimal amount for Federal Diversity Jurisdiction ($75,000) for the following elements:




                                                  7
        Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 8 of 13




                 (1)    Loss of employment compensation, benefits and promotional opportunities

in the past;

                 (2)    Loss of reputation and self-esteem; and

                 (3)    Mental anguish and emotional distress.

        Additionally, Plaintiff seeks punitive damages up to the limits permitted by law for

violation of Title VII and in an indeterminate sum to be awarded by a jury for violation of 42

u.s.c. § 1981.
        WHEREFORE, Plaintiff prays that this Court grant him the following relief against the

Defendant:

                 (1)    Grant Plaintiff a jury trial;

                 (2)    For a Declaratory. Judgment declaring that the Defendant has violated the

                 rights of the Plaintiff as guaranteed by Title VII of the 1964 Civil Rights Act (as

                 amended), 42 U.S.C. §2000e, et. seq.; the Arkansas Civil Rights Act, A.C.A 16-

                 123-101, et. seq., and 42 U.S.C. §1981 et. seq.;

                 (3)    Grant a permanent injunction prohibiting the Defendant from engaging in

                 the harassment or retaliation and practices alleged herein in violation of 42

                 U.S.C.§2000e, et.seq.; and the Arkansas Civil Rights Act;

                 (4)    Award compensatory and punitive damages;

                 (5)    Award reasonable attorney's fees and litigation expenses;

                 (6)    Grant any and all other relief to which he is entitled.

        PLAINTIFF DEMANDS A JURY TRIAL




                                                        8
Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 9 of 13




                        Respectfully submitted,

                        THE BRAD HENDRICKS LAW FIRM
                        500 C Pleasant Valley Dr.
                        Little Rock, AR 72227
                        (501) 221-0444
                        (501) 661-0196 (fax)
                        tkitchens@bradhendricks.com




                               9
     Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 10 of 13




                                       VERIFICATION

       1 have relld the above and foregoing Complaint and it i!, true and correct to the best of my

knowledge and belief. Wherein I set my hand and seal this   ~th day of JL{ne,.,               ,2021.


                                              lJ~~~
                                             William Smith

STATEOF~ )
         ()     , )ss
COUNTYOF rLvloJ~ )


.Jr"' Sworn to and subscribed before me, a Notary f'ublic, on this                 ::ictd-1   day of
04.w..,,       • 2021.




                                             My Commission Expires:




                                                 1
       Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 11 of 13




           signed by Wilfhun Smi t.ti on O   1-7:020
Dlglt:al           01. : 06 PM EOT
                  Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 12 of 13




      E.quM ·p4lY Act {EP~; EPA suits '™iSt b& f,led 1n feoemt or 1ttate CO\.il1 wrth

  -fore
      ~ EPA u ~ e n L This, ~ n s that backpay du• tor any v-1o1
             )'OU ffle auit m•y not 1M eoJt.ctlbt~


                                                                 0.-- bohll\l 04 ,~ ~ t . ~



 ~-,
cc:         Joe Rogers, Esq.
           Attorney At Law
           ROGERS COE & SUMPTER
           P.0, Box 1666
          Wnt Memphis, AR 72303




                                                                  2
Case 3:21-cv-00120-DPM Document 1 Filed 06/30/21 Page 13 of 13
